                                             Case 2:20-cv-02295-APG-DJA Document 7 Filed 04/19/21 Page 1 of 3



                                         1   J Christopher Jorgensen, Esq.
                                             Nevada Bar No. 5382
                                         2   Matthew R. Tsai, Esq.
                                             Nevada Bar No. 14290
                                         3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                         4   Las Vegas, Nevada 89169
                                             Tel: (702) 949-8200
                                         5   Email: cjorgensen@lewisroca.com
                                             Email: mtsai@lewisroca.com
                                         6
                                             Attorney for Defendant Hyundai Capital America
                                         7

                                         8                                    UNITED STATES DISTRICT COURT

                                         9                                         DISTRICT OF NEVADA
3993 Howard Hughes Parkway, Suite 600




                                        10   JAJUAN KARLAN JACKSON,                               Case No. 2:20-cv-02295-APG-DJA
                                        11                       Plaintiff,
                                                                                                     DEFENDANT HYUNDAI CAPITAL
                                        12             vs.                                          AMERICA’S UNOPPOSED MOTION
                                                                                                       TO EXTEND DEADLINE TO
Las Vegas, NV 89169




                                        13   HYUNDAI CAPITAL AMERICA, INC.,                            RESPOND TO COMPLAINT
                                             a Foreign Corporation,
                                        14                                                                     (FIRST REQUEST)
                                                                 Defendant.
                                        15

                                        16

                                        17             Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Hyundai Capital America (“HCA”),
                                        18   through its attorneys, respectfully requests that the Court extend the deadline in which HCA has to
                                        19   answer or otherwise plead to Plaintiff’s Complaint, by 21 days, through and until May 10, 2021. In
                                        20   support of its Motion, HCA states as follows:
                                        21             1.     Plaintiff’s Waiver of Service of the Summons was filed on February 1, 2021. (ECF
                                        22   No. 1).
                                        23             2.     After executing a waiver of service, HCA's deadline to respond to the Plaintiff’s
                                        24   Complaint is currently April 19, 2021.
                                        25             3.     HCA now respectfully requests that the Court extend HCA's deadline to respond to
                                        26   the Complaint by 21 days through and including May 10, 2021.
                                        27             4.     This is HCA's first request for an extension; this request is brought in good faith and
                                        28   not made to unnecessarily delay discovery or the proceedings in this matter.



                                             114199204.1
                                               Case 2:20-cv-02295-APG-DJA Document 7 Filed 04/19/21 Page 2 of 3



                                         1             5.     No party will be prejudiced by the requested extension nor, respectfully, will the
                                         2    extension unduly burden the Court.
                                         3             6.     Counsel for HCA sought concurrence to this motion from counsel for Plaintiff and
                                         4    concurrence was obtained to extend the deadline to May 10, 2021. Counsel for Plaintiff has agreed
                                         5    to extend the response deadline by 21 days.
                                         6             WHEREFORE Defendant HCA, respectfully requests that the Court grant its Unopposed
                                         7    Motion for Extension of Time to File a Responsive Pleading, extending its deadline to answer or
                                         8    otherwise plead to Plaintiff’s Complaint through and until May 10, 2021, and award such other
                                         9    relief the Court deems just and proper.
3993 Howard Hughes Parkway, Suite 600




                                        10             DATED this 19th day of April, 2021.
                                        11
                                                                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        12
Las Vegas, NV 89169




                                        13                                                    /s/ Matthew Tsai
                                                                                              J Christopher Jorgensen, Esq.
                                        14                                                    Nevada Bar No. 5382
                                                                                              Matthew R. Tsai, Esq.
                                        15                                                    Nevada Bar No. 14290
                                                                                              3993 Howard Hughes Parkway, Suite 600
                                        16                                                    Las Vegas, Nevada 89169
                                        17                                                    Attorneys for Defendant Hyundai Capital
                                                                                              America
                                        18

                                        19

                                        20
                                                                                                   ORDER
                                        21
                                                                                                   IT IS SO ORDERED
                                        22

                                        23
                                                                                                   _________________________________
                                        24                                                         United States Magistrate Judge
                                                                                                   DANIEL J. ALBREGTS
                                        25                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                   Dated:
                                        26                                                         DATED: April 19, 2021

                                        27

                                        28


                                                                                             -2-
                                             114199204.1
                                               Case 2:20-cv-02295-APG-DJA Document 7
                                                                                   5 Filed 04/19/21 Page 3 of 3



                                         1                                      CERTIFICATE OF SERVICE
                                         2
                                                       Pursuant to Nev.R.Civ. Rule 5(b) and E.D.C.R. 8.05, I caused a true and correct copy of the
                                         3
                                              foregoing Defendant Hyundai Capital America’s Unopposed Motion to Extend Deadline to
                                         4
                                              Respond to Complaint to be filed and served via the Court’s EFiling system, which will send an
                                         5
                                              electronic copy to all interested parties. The date and time of the electronic service is in place of
                                         6
                                              the date and place of deposit in the mail.
                                         7

                                         8
                                                       DATED this 19th day of April, 2021.
                                         9
3993 Howard Hughes Parkway, Suite 600




                                        10                                                    /s/ Annette Jaramillo
                                                                                             An employee of Lewis Roca
                                        11

                                        12
Las Vegas, NV 89169




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28


                                                                                              -3-
                                             114199204.1
